Shaw, C. J.
The question in this case is, whether, upon this note given for the price of liquors sold here in violation of the law of this commonwealth, the plaintiff, having taken it with no notice of the illegality, can maintain this action, and we are all of opinion that he can.
The principle upon which this defence is authorized is that a party cannot recover who is in the wrong himself. It is sometimes said that he cannot give a better title than he himself holds. But this is not true. In the case of a conveyance of real estate to defraud creditors, the grantee cannot hold, but one who takes it from him without notice may. But the law goes further in favor of commerce, and gives a high degree of character and honor to bills of exchange and promissory notes in the hands of an indorsee without actual or constructive notice of anything affecting their validity or credit. If he takes it overdue, that should put him on inquiry why it had not been paid. And it must be taken in the ordinary course of business, and not under unusual circumstances.
This general rule is taken with some exceptions. The provisions of some statutes against usury and gaming made notes given in violation of the statute void, even in the hands of an indorsee. Kendall v. Robertson, 12 Cush. 158. Bowyer v. Bampton, 2 Stra. 1155. But in those cases the statute declared *331that the note should be absolutely null and void, to all intents and purposes, or, as is sometimes said, applied to the contract and not to the party. Without citing numerous authorities, the recent case of Williams v. Cheney, 3 Gray, 222, is precisely in point. Judgment for the plaintiff.